DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 28 October 2021, claims 1-16 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 10 recites a method comprising: 
receiving any portion of a human-language-drafted essay from a user;
applying one or more rules associated with context analysis of said human-language-drafted essay portion; 
analyzing said human-language-drafted essay portion to determine presence and relationship of certain pre-defined, context directed metrics pre-configured in said one or more rules; 
matching one or more rules with the context of said human-language-drafted essay portion to select any of said one or more rules as relevant to said context of said human-language-drafted essay portion; 

preparing guidance as context feedback as to what a user must do to improve the draft for said human-language-drafted essay portion; 
transmitting said guidance as one or more writing improvement prompts for improvement in future drafts to said user; and
displaying said one or more writing improvement prompts to the user, where the content of said one or more writing prompts is based upon deviance from pre-configured values established in the at least one or more rules as selected;
said user drafting a human-language-drafted essay portion incorporating updated material corresponding to said one or more writing improvement prompts for continuing guidance in real-time. 
The limitations of receiving an essay, applying rules, analyzing to determine metrics, matching and selecting rules, preparing and displaying guidance, and drafting an updated essay portion, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting receiving the essay from a “user device” in claims 1 and 10, and a server having a data processor to perform the claimed steps in claim 10, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “user device”, “server” and “processor” language, “applying”, “analyzing”, “matching”, “selecting”, “transmitting” and “displaying” in the context of these claims encompasses a user manually evaluating the essay portion and sending the results to the author. Similarly, the limitation of receiving an essay portion, as drafted, is a process that, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claims only recite receiving the essay from a user device, and using a processor to perform the analyzing/assessing steps. Receiving an essay from a user device constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. Furthermore, the claimed processor in claim 10 is recited at a high-level of generality (i.e., as a generic processor performing  generic computer functions of analyzing an essay in view of a set of rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, receiving an essay from a user device constitutes no more than adding insignificant extra-solution activity to the judicial 
Dependent claims 2-9 and 11-16 are also rejected because they recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 28 October 2021 with respect to the section 101 rejection of claims 1-16 have been fully considered but they are not persuasive. Applicant argues that the claims are directed to an improvement to computer functionality, similar to those in Enfish. This argument is not persuasive. The claims in Enfish were directed to a particular data storage and retrieval system for a computer memory, which the court found improved the functioning of a computer. The instant claims, on the other hand, are directed to an abstract method of analyzing essays and prompting a user to revise and improve an essay draft. While claim 1 mentions receiving an essay at a user device, and claim 10 recites a server configured to perform the method, the claims merely utilize these generic computer components as tools to implement the method. Applicant also argues that the use of computers as claimed results in a level of analysis and feedback that a human could not perform. However, the claims do not specifically recite, for example, a particular amount of data being collected or analyzed beyond that which could be performed by a human. Furthermore, any level of analysis beyond that which could be performed by a person flows naturally from the use of a computer to perform the analysis. Merely utilizing a computer as a tool to analyze data does not result in an improvement to that computer; instead, . 
With respect to applicant's argument that the claimed invention improves upon previous patented and commercially available technological solutions, determinations under section 102/103 require a completely different examination of whether the entirety of the features in the claim are anticipated by a prior art reference or, alternatively, whether the entirety of the claimed invention is rendered obvious by the prior art. This is separate from the determination in Alice of whether the additional elements taken alone and in combination or sufficient to amount to significantly more than the judicial exception. Also, novelty and/or nonobviousness may lie partly or entirely in the abstract idea itself; therefore such a comparison between the existence of prior art for the claim as a whole and the prior existence of particular additional limitations alone cannot be made.

5.	Applicant’s arguments with respect to the section 112 and 103 rejections have been fully considered in view of the corresponding amendments, and are persuasive.  These rejections have been withdrawn. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715